Citation Nr: 0604469	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  02-04 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an assignment of a higher rating for left 
knee degenerative changes status post arthroscopic 
debridement and shin splints, currently evaluated as 10 
percent disabling.

2.  Entitlement to an assignment of a higher rating for 
degenerative disc disease of lumbar spine (L3-5), currently 
evaluated as 20 percent disabling.

3.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to 
December 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in February 2001, a statement of the 
case was issued in December 2001, and a substantive appeal 
was received in March 2002.  The veteran was scheduled for 
Board hearings in October 2004 and November 2005, however, he 
failed to appear.

In his February 2001 notice of disagreement, the veteran 
asserted that a claim for right ankle disability should also 
have been adjudicated by the RO.  This matter is referred to 
the RO for appropriate action. 


FINDINGS OF FACT

1.  There is x-ray evidence of degenerative joint disease of 
the left knee, but there is no recurrent subluxation or 
lateral instability; there is no additional functional loss 
due to pain, weakness, incoordination, or fatigue so as to 
limit flexion to 30 degrees or less or so as to limit 
extension to 15 degrees or more.

2.  The veteran's service-connected disability, described for 
rating purposes as degenerative disc disease of the lumbar 
spine, is productive of limitation of range of motion, but 
without limitation of 30 degrees or less of the thoracolumbar 
spine, and no evidence of incapacitating episodes of at least 
4 weeks during the past 12 months.

3.  Right knee disability was not manifested during the 
veteran's active duty service, nor is right knee disability 
otherwise related to the veteran's active duty service, 
including any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for the entitlement to a disability rating 
in excess of 10 percent for left knee degenerative changes 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2005).

2.  The criteria for entitlement to a disability rating in 
excess of 20 percent for degenerative disc disease of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5293 
(effective through September 22, 2002), Diagnostic Codes 5285 
- 5295 (effective through September 25, 2003), Diagnostic 
Code 5293 (effective from September 23, 2002 and reclassified 
to 5243 effective September 26, 2003), Diagnostic Codes 5235 
- 5243 (effective September 26, 2003, including 
reclassification of Diagnostic codes 5285 - 5295).

3.  Right knee disability was not incurred in or aggravated 
by the veteran's active duty service, nor is the right knee 
disability proximately due to or caused by a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran's appeal stems from a 
January 2001 rating decision.  In November 2004, a VCAA 
letter was issued.  The VCAA letter notified the veteran of 
what information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in November 2004 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided prior to initial certification of the veteran's 
claims to the Board.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran was afforded a VA examination in November 2000.  
Upon perfecting his appeal, the veteran was scheduled for VA 
examinations in March 2003, April 2003, and April 2004 to 
assess the severity of his service-connected spine and left 
knee disabilities.  The veteran was notified by 
correspondence of the date of the respective VA examinations, 
and failed to appear.  The veteran has not contacted VA to 
reschedule the examinations, nor has he offered any 
explanation as to why he did not attend the scheduled 
examinations.  In fact, the veteran has not contacted VA 
since submission of his substantive appeal (VA Form 9) in 
March 2002.  Supplemental statements of the case were issued 
in August 2003, June 2004, and August 2005 which referenced 
his failure to attend the scheduled VA examinations, and 
correspondence from VA was issued to the veteran in November 
2005 notifying him that his appeal was being sent to the 
Board for disposition.  The evidence of record does not 
contain any response from the veteran.

When a veteran fails without good cause to report for a 
necessary VA examination requested by VA in conjunction with 
a claim, VA is not obliged to attempt to provide another.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(b).  While 
VA has a duty to assist the veteran in the development of his 
claim, the veteran has a duty to cooperate with VA.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  The veteran's 
representative has requested that the veteran be scheduled 
for a VA examination to assess the etiology of his claimed 
right knee disability.  Based on the veteran's failure to 
attend three scheduled VA examinations with regard to his 
increased rating claims, and failure to attend two scheduled 
Board hearings, this demonstrates his lack of seriousness in 
advancing his claims and his actions show that any further 
efforts would be futile and result in needless government 
expense.  Even with representation by a national service 
organization which has presumably communicated to the veteran 
the importance of cooperation, the veteran has continually 
failed to appear for scheduled examinations and hearings.  
The Board concludes that VA has no remaining duty under the 
VCAA to provide medical examinations in conjunction with the 
veteran's claims for increased ratings and service 
connection.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Factual Background

Service medical records contain a December 1997 x-ray 
examination of the left knee with an impression of early 
pancompartmental degenerative changes.  In February 1998, the 
veteran underwent left knee arthroscopy with debridement of 
the medial femoral condyle, and chondroplasty of the medial 
femoral condyle.  The pre-operative diagnosis was left knee 
degenerative arthritis and lateral meniscus tear.  The 
operative diagnosis was left knee degenerative arthritis; 
grade III-IV chondromalacia of the medial femoral condyle; 
and grade I-II chondromalacia of the medial tibial plateau.  
A March 1999 x-ray examination of five views of the left knee 
showed mild to moderate degenerative changes, and large 
osteochondral loose body posteriorly.  In July 1999, the 
veteran underwent another left knee arthroscopy.  The pre-
operative diagnosis was left knee possible loose body.  The 
post-operative diagnosis was left knee grade II-III 
chondromalacia of medial compartment, and no loose body 
identified.  An August 1999 clinical record reflects the 
veteran's complaint of left knee pain and "catching."  A 
February 2000 MRI of the left knee reflected loose bodies 
posterior to the intercondylar notch, degenerative changes of 
the knee joint, moderate knee effusion, and posterior 
translation of the tibia.  An October 2000 x-ray of the left 
knee showed large intra-articular loose body measuring 1.5 
centimeters in diameter; tricompartmental degenerative change 
with irregularity of the chondral surface of the medial 
femoral condyle, raising the possibility of past 
osteochondral injury; the suggestion of a second large intra-
articular loose body, seen only on the tunnel view.  On 
examination performed for separation purposes in December 
1999, the examiner noted two arthroscopies of the left knee, 
and the veteran's complaint of "still catching."  

In December 1988, the veteran complained of pain in the low 
back for one day.  He reported worse thoracic pain when 
sitting and turning to the left.  The impression was lumbar 
dorsi strain.  In October 2000, the veteran complained of 
severe back pain but no acute trauma.  An x-ray examination 
of the lumbar spine was normal.  A November 2000 clinical 
record reflects chronic recurring history of back pain that 
has increased in severity and frequency.  The veteran 
attributed the pain to several days of heavy lifting, and 
associated it with sciatica to the left knee.  The examiner's 
impression was degenerative disc disease at L3-L4 and L4-L5 
with left foramina disc protrusion and bilateral neural 
foraminal narrowing at L4-L5.  The December 1999 separation 
examination did not reflect any findings with regard to the 
spine.

Service medical records do not reflect any complaints or 
injury to the right knee.  The December 1999 separation 
examination did not reflect any findings with regard to the 
right knee.

In November 2000, the veteran underwent a VA examination.  

The veteran reported left knee pain since 1997.  He did not 
give a history of injury to the left knee but is status post 
two arthroscopic procedures.  Apparently each were 
debridement procedures, and they found advanced arthritis in 
the left knee.  He also has been found to have a loose body 
in the knee.  He reports continued pain with a feeling of 
swelling in the left knee.

With regard to the right knee, although the veteran did not 
initially file a claim of service connection for a right knee 
disability in October 2000, at the time of the examination he 
requested development of complaints of right knee pain.  The 
veteran reported pain over the previous two to three months, 
and no particular history of injuries associated with the 
right knee pain.  He reported that he had been favoring the 
right knee since the development of worsening left knee pain.

Physical examination of the lower extremities revealed normal 
station and gait.  Range of motion of the left knee was 
limited secondary to pain, 130 degrees flexion to 0 degrees 
extension.  He was able to flex the right knee to 140 
degrees, and extend to 0 degrees without discomfort.  Both 
knees were stable in the AP and lateral planes, and 
McMurray's test was negative.  There was no soft tissue 
swelling, point tenderness, or joint effusion appreciated.  
The examiner diagnosed chronic left knee pain with 
degenerative changes, and right knee strain.  An x-ray 
examination of the right knee was negative.

With regard to complaints of low back pain, the veteran 
reported the presence of this since at least 1989.  He 
reported straining his back during that time, however, was 
unclear of the particulars.  Over the previous several 
months, he complained of increased pain with radiation of the 
pain into the right and left legs.  He has a long history of 
recurrent left radiating pain to the left leg, associated 
with numbness.  A week prior he underwent an x-ray 
examination of the lumbosacral spine which was negative.  
Physical examination of the lumbosacral spine revealed normal 
station and gait.  He had to shift positions constantly in 
order to alleviate some of the discomfort.  There was normal-
appearing curvature, no muscular spasms.  There was acute 
tenderness in the lower lumbar area with light percussion.  
The range of motion at the lumbosacral spine was diminished 
secondary to discomfort.  Anterior flexion was to 85 degrees, 
extension was to 25 degrees, lateral bending was 40 degrees 
left and right, and rotation was to 30 degrees left and 
right.  All motions produced discomfort in the lower lumbar 
area.  The neurologic examination of the lower extremities 
showed motor strength 5/5, flexion and extension to proximal 
and distal motor groups of the lower extremities.  No gross 
sensory abnormalities appreciated.  The examiner was unable 
to elicit deep tendon reflexes at the L4-S1 levels 
bilaterally, even with distraction.  The examiner's 
impression was chronic lumbosacral pain, likely related to 
muscular strain.

II.  Criteria & Analysis: Increased rating claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Knee

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Codes 5260 and 5261 provide for rating based on 
limitation of motion. 

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

A diagnosis of chronic left knee pain with degenerative 
changes has been rendered with regard to the left knee.  As 
the primary residual of the veteran's knee disability appears 
to be arthritis, the Board finds that the veteran's knee 
disability should be evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, which is rated as arthritis under 
Diagnostic Code 5003.  In turn, this requires rating the 
veteran's disability under the rating criteria for limitation 
of motion, Diagnostic Codes 5260 and 5261.  
The RO assigned a 10 percent disability rating for the knee 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

As noted, the veteran underwent two arthroscopic surgeries of 
the left knee during service in February 1998 and July 1999.  
On examination in November 2000, range of motion was limited 
secondary to pain with 130 degrees of flexion and 0 degrees 
extension.  Although the examination findings reflect 
limitation of motion, it does not constitute a compensable 
rating under Diagnostic Code 5260, flexion limited to 60 
degrees.  Consequently, based on the objective evidence of 
record, the veteran's knees exhibit slight limitation of 
motion.  Consequently, range of motion is noncompensable 
under the provisions of both Diagnostic Codes 5260 and 5261.  
As degenerative arthritis has been established by X-ray 
study, however, a 10 percent rating is warranted pursuant to 
Diagnostic Code 5003.  See Schafrath, 1 Vet. App. at 592-593; 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  As 
noted, the veteran did not appear for the VA examinations 
scheduled in March and April 2003 and April 2004, thus there 
is no objective medical evidence of record subsequent to 
November 2000.  The veteran has submitted no post-service 
treatment records, or identified any post-service medical 
providers.  

The Board also has considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This however does not seem to apply to 
the veteran's case given that he has not demonstrated any 
limitation of motion on extension and, in fact, has not 
demonstrated a compensable rating under either Code 5260 or 
5261 based on a strict adherence to the limitation of motion 
criteria.  What the RO has done is assign a 10 percent rating 
under Diagnostic Code 5003 in recognition of the fact that 
there is some limitation of motion with pain under Diagnostic 
Code 5260.  The Board does not interpret the General Counsel 
opinion as providing for separate ratings for noncompensable 
limitation of flexion and limitation of extension due to pain 
and believes that the 10 percent rating for limitation of 
motion with pain (although noncompensable under Codes 5260 
and 5261) under Code 5003 is all that is permitted under that 
regulatory provision.

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  
38 C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 
204-07.  The Board notes that the veteran has reported 
constant pain in the left knee since 1997.  The Board finds, 
however, that the present 10 percent rating takes into 
consideration the veteran's complaints of knee pain, thus, 
the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not 
provide a basis for a higher rating.  See DeLuca, 8 Vet. App. 
at 204-07.

The Board has also determined that there is no other 
diagnostic code which could provide a higher rating for the 
veteran's knee disability.  See Schafrath, 1 Vet. App. at 
592-593.

Diagnostic Code 5257 provides for a rating in excess of 10 
percent, however, application of this code is inappropriate 
as there have been no objective findings of recurrent 
subluxation or lateral instability.  Diagnostic Code 5256 
provides for a rating in excess of 10 percent, however, 
application of this code is inappropriate as there is no 
diagnosis of ankylosis of the knee.  Furthermore, the veteran 
may not be rated by analogy to this code as he does not 
suffer functional immobility of the knee.  Likewise, 
Diagnostic Codes 5258 and 5259 are inapplicable, as the 
clinical evidence does not show that cartilage has been 
removed or dislocated, nor are there frequent episodes of 
"locking," pain and effusion into the joint.  

The objective medical evidence reflects a diagnosis of left 
tibial periostitis due to shin splints, however, in 
consideration of this diagnosis, a rating in excess of 10 
percent is not warranted under Diagnostic Code 5262.  Genu 
recurvatum, as rated pursuant to Diagnostic Code 5263, is 
inapplicable as it has not been diagnosed.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected knee disability has resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  The evidence does not reflect any post-
service hospitalizations related to his knee.  Accordingly, 
the Board finds that the impairment resulting from the 
veteran's left knee disability is appropriately compensated 
by the currently assigned schedular rating and 38 C.F.R. § 
3.321 is inapplicable.

Spine

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion. 

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.



The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

The RO rated the veteran's disability under Diagnostic Code 
5293, pertaining to intervertebral disc syndrome, which has 
now been reclassified as Diagnostic Code 5243.  

The Board first turns to the issue of rating the veteran's 
spine disability under the criteria for intervertebral disc 
syndrome, in effect until September 22, 2002.  The veteran's 
spine disability does not more nearly approximate the 
criteria for a rating in excess of 20 percent.  Specifically, 
there is no indication that the veteran has had severe or 
recurring attacks with intermittent relief.  In fact, other 
than reports of pain, the veteran has reported no attacks.  

Prior to September 26, 2003, an evaluation under the 
remaining disabilities of the spine also does not provide for 
a disability rating in excess of 20 percent.  Specifically, a 
40 percent rating is not warranted under Diagnostic Code 
5292, as examination findings do not reflect severe 
limitation of motion.  

With regard to the criteria in effect from September 23, 
2002, for the intervertebral disc syndrome, the VA 
examination report does not reflect reports of incapacitating 
episodes of at least 4 weeks, thus a disability rating in 
excess of 20 percent is not warranted under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes.  

Under the general rating formula for diseases of the spine, 
in effect September 26, 2003, a disability rating in excess 
of 20 percent is also not warranted.  Specifically, on 
examination in November 2000, he had 10 degrees loss of 
lateral flexion and 10 degrees loss of anterior flexion.  
Lateral flexion and rotation findings were normal, although 
he did complain of discomfort in the lumbar area with all 
movement.  The examiner characterized the objective findings 
as chronic lumbosacral pain, likely related to muscular 
strain.  Taking into consideration the objective findings of 
the November 2000 VA examination, a 40 percent disability 
rating is not warranted, as range of motion testing does not 
reflect forward flexion of the thoracolumbar spine of 30 
degrees or less, and there have been no findings of 
ankylosis.  As noted, the veteran did not appear for the VA 
examinations scheduled in March and April 2003 and April 
2004, thus there is no objective medical evidence of record 
subsequent to November 2000.  The veteran has submitted no 
post-service treatment records, or identified any post-
service medical providers.  As such, based on these objective 
findings, the veteran's disability does not meet the criteria 
for a 40 percent disability rating.

The Board has also taken into consideration the veteran's 
complaints of sciatica to the left knee and radiation of pain 
into the right and left legs.  On neurologic examination, 
however, there were no findings of gross sensory 
abnormalities, or deep tendon reflexes at the L4-S1 levels.  
Thus, the Board finds that the objective manifestations do 
not meet the criteria for a disability rating in excess of 20 
percent under the rating criteria for intervertebral disc 
syndrome.

The new regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  It is not disputed that the veteran 
has pain, and reports discomfort on motion, but the Board 
finds that the currently assigned 20 percent disability 
rating adequately compensates him for his pain and functional 
loss in this case.

The Board has also considered whether the veteran would 
benefit from rating orthopedic and neurological symptoms 
separately.  However, the Board finds that such an exercise 
would not result in a higher rating than the current 20 
percent assigned by the RO.  As noted, although the veteran 
has complained of radiation to his right and left legs, the 
November 2000 examination found the veteran to be 
neurologically intact.  There is no persuasive evidence of 
bowel or bladder impairment due to the back disability.  
Based on the record as it now stands, the Board is unable to 
conclude that there is sufficient evidence to warrant a 
separate compensable rating for neurological abnormalities 
associated with the back disability.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected lumbar spine disability has 
resulted in marked interfered with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  Additionally, the objective evidence 
does not reflect frequent periods of hospitalization due to 
the low back disability.  Accordingly, the Board finds that 
the impairment resulting from the veteran's spine disorder is 
appropriately compensated by the currently assigned schedular 
rating and 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 20 percent is 
not warranted for the veteran's service-connected 
degenerative disc disease of the lumbar spine.  Accordingly, 
the benefit sought on appeal is denied.

III.  Criteria & Analysis: Service connection claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

As noted, the veteran's service medical records do not 
reflect any complaints related to the right knee, and the 
December 1999 separation examination is negative for any 
diagnosis or complaints.  The veteran filed his initial claim 
of service connection for several disabilities in October 
2000, and did not include the claimed right knee disability.  
The veteran initially addressed complaints related to the 
right knee at the November 2000 VA examination.  Physical 
examination revealed normal range of motion without 
discomfort.  The knee was stable, and McMurray's test was 
negative.  There were no objective findings of swelling, 
tenderness or joint effusion.  An x-ray examination was 
negative.  The examiner diagnosed right knee strain.

The veteran reported that he had been favoring the right knee 
since development of worsening left knee pain, however, the 
examiner did not provide an opinion regarding the etiology of 
the right knee pain, to include any relationship to his left 
knee disability.  The veteran has submitted no evidence to 
support his claim that any right knee pain is as a result of 
his service-connected left knee disability.  As discussed, 
the veteran has failed to show up for several VA examinations 
and two Board hearings, therefore, scheduling another 
examination for an opinion regarding etiology is deemed 
futile.  The Board, therefore, must base a decision on the 
current evidence of record.  Thus, the Board is presented 
with service medical records devoid of any complaints related 
to the right knee or a diagnosis related to the right knee, a 
post-service examination with subjective complaints of pain 
and no objective findings with a diagnosis of right knee 
strain, and a speculative lay opinion from the veteran 
regarding etiology to his service-connected left knee 
disability.  It is well established, however, that as a 
layperson, the veteran is not considered capable of opining 
as to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In summary, there is no evidence of a right knee disability 
in service.  Moreover, there is no probative evidence of a 
nexus between the veteran's right knee strain, and his period 
of active duty service or his service-connected left knee 
disability.  Thus, service connection for right knee 
disability is not warranted.  This is a case where the 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


